19 Ill. App. 2d 480 (1958)
154 N.E.2d 311
Believers of Islam, Inc., a Corporation Not for Profit, and Elijah Mohammed, Plaintiffs-Appellees,
v.
City of Chicago, a Municipal Corporation, Defendant-Appellant.
Gen. No. 47,368.
Illinois Appellate Court  First District, Second Division.
November 25, 1958.
Released for publication December 16, 1958.
John C. Melaniphy, Corporation Counsel of City of Chicago (Sydney R. Drebin, Harry A. *481 Cooper, Assistant Corporation Counsel, Robert J. Collins, Special Assistant Corporation Counsel, of counsel) for defendant-appellant.
Maurice J. Nathanson (Jay I. Messinger, of counsel) for plaintiffs-appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LEWE.
Reversed.
Not to be published in full.